Case 3:19-mj-03825-BLM Document1 Filed 09/06/19 PageID.1 Page 1 of 19

AO 106 (Rev. 04/10) Application for a Search Warrant
7 penn i.
nae

SEP 06 2013

    

 

   

UNITED STATES DISTRICT COUR

for the
Southern District of California

 

 

CLERK US DISTRICT COURT
SOUTHERN DISTRICT OF
BY :

OMI 3825

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

1044 Ardilla Place, Chula Vista, California 91910; 2012
Cadillac CTS, CA plates 8BGR445, VIN
1G6DA5E52C0140199, Owner Marcos Romero

APPLICATION FOR A SEARCH WARRANT

Case No.

Smee er Ne ae gr Naat”

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the .
property to be searched and give its location):

Attachment A, incorporated herein by reference

located in the Southern District of California , there is now concealed (identify the
person or describe the property to be seized):

 

Attachment B, incorporated herein by reference

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime;
M contraband, fruits of crime, or other items illegally possessed;
O property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 1324 Alien Smuggling
210U.8.C. §§ 863, 844 Drug Paraphernalia; Simple Possession

The application is based on these facts:

See attached Affidavit of Agent Leonardo Contreras, incorporated herein by reference.

wm Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Applicant's signature

Leonardo Contreras, BPA-Intelligence
Printed name and title

 

Sworn to before me and signed in my presence.

Date: We Li F

' City and state: San Diego, CA Barbara L. Major, Magistrate Judge

Printed name and title

  
 

a iM a

= ¥ -
Judge ’s signatyfe

  

 

 

ALIFORNIA
c DEPUTY

 

 

 
10
11
12
13
14
15
16
17
18
19

20

 

 

Case 3:19-mj-03825-BLM Document1 Filed 09/06/19 PagelID.2 Page 2 of 19

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE,
APPLICATION OF THE UNITED
STATES OF AMERICA FOR SEARCH
OF:

Mag. Case No.:

AFFIDAVIT OF U. S, BORDER PATROL
AGENT Leonards Contreras IN
SUPPORT OF APPLICATION FOR A
1044 Ardilla Place, SEARCH WARRANT

Chula Vista, California 91910

2012 Cadillac CTS-8BGR445
VIN 1G6DA5E52C0140199
Registered Owner

Marcos Romero

Mee ee ee ee ee ee ee ee ee

 

AFFIDAVIT
1. I, Leonardo Contreras, United States Border Patrol Agent-
Intelligence (“BPA-I”), having been duly sworn, hereby depose and
state as follows:
é. I make this affidavit in support of an application for a
search warrant in furtherance of a narcotics and alien smuggling
investigation conducted by the United States Border Patrol for the

following: (1) TARGET RESIDENCE: 1044 Ardilla Place, Chula Vista,

California, 91919 and (2) SUBJECT VEHICLE: a 27012 blue Cadillac cTs

bearing CA plate 8BGR445 (see Attachment A},
EXPERIENCE AND TRAINING
3. I am a United States Border Patrol Agent-Intelligence with
the United States Border Patrol. I have been a U.S. Border Patrol
Agent since 2007, and was promoted to Border Patrol Agent-
Intelligence in 2016. I am currently assigned to the San Diego Sector

Campo Station Intelligence Team (“CAO SIT”). CAO SIT is tasked with
1

 

 
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44

4S

 

 

Case 3:19-mj-03825-BLM Document1 Filed 09/06/19 PagelID.3 Page 3 of 19

investigating, arresting, and prosecuting criminal smuggling
organizations that utilize the Southern District of California as an
operational corrider, CAO SIT agents deploy in plainclothes attire
and drive unmarked agency vehicles.

4, I have participated in numerous criminal prosecutions of,
or relating to, narcotic smuggling, immigration crimes, including
alien smuggling. I have received specific training in narcotics and
alien smuggling investigations. I have training and experience on
the methods used by smugglers to bring narcotics or aliens into the
United States without detection, transport narcotics or aliens to
further their entry, and harbor aliens.

DQ. Through the course of my training, investigations, and
conversations with other law enforcement personnel, I am aware that
it is a common practice for narcotics and alien smugglers to maintain
financial records, or ledgers; communication notes; lists of
narcotics or aliens smuggled, along with smuggling fees paid or due;
narcotics or alien smuggling proceeds; telephones and telephone
numbers; money order and money order receipts; firearms and
miscellaneous weapons, along with other evidence, which are kept in
the immediate control and possession, such as the residence, of the
narcotics and alien smugglers. Furthermore, smugglers communicate
through the use of social media, such as Facebook, and electronic
applications, such as WhatsApp, SnapChat, and Instagram, using their
cellular telephones, tablets, or computers, because they offer

encryption capability and the ability to access accounts using

 

 
AG

47

48

49

30

31

52

53

54

55

56

57

38

59

60

61

62

63

64

65

66

67

68

69

70

71

 

 

Case 3:19-mj-03825-BLM Document1 Filed 09/06/19 PagelD.4 Page 4 of 19

different devices in the immediate control and possession of
narcotics and alien smugglers.
PURPOSE OF AFFIDAVIT

6. This affidavit is submitted in support of an application
for the issuance of a search warrant for the following premises and
vehicle, which are described in Attachment A: a single family home
located at 1044 Ardilla Place, Chula Vista, California 91910, which
is the known residence of Marcos ROMERO (Target Residence), and a
blue Cadillac cCTS bearing CA plate 8BGR445 registered to Marcos
ROMERO (Subject Vehicle). A description cf items to be seized is set
forth in Attachment B, incorporated herein by reference. Because
this affidavit is being submitted for the limited purposes of
establishing probable cause to obtain a search warrant, I have not
inciuded every aspect of the investigation. In addition, the
information contained in this affidavit is based upon personal
knowledge, reviews of various official reports, conversations with
other federal agents and law enforcement officers, and the testimony
of persons mentioned in this affidavit.

SUMMARY OF INVESTIGATION

 

7. Marcos ROMERO is the subject of a narcotics and alien smuggling
investigation by the United ‘States Border Patrol. He is being
investigated for his role as a smuggling coordinator, including his
involvement in: recruiting alien smuggling load drivers, drivers of
scout vehicles, alien load house operators, money couriers for
proceeds of narcotics and alien smuggling; coordinating with sponsors

of smuggled aliens; collecting smuggling fees; and being an

 

 

 

 
72
73
74
15
76
77
78
79
80
«8
82
83
84
85
86
87
88
89
90
91
92
93
94
95
96

97

 

 

Case 3:19-mj-03825-BLM Document1 Filed 09/06/19 PagelD.5 Page 5 of 19

intermediary between smuggling organizations from Mexico and the
United States. ROMERO has also been implicated in the possession of
controlled substances.

SMUGGLING EVENTS ASSOCIATED WITH ROMERO

8. On June 08, 2019, Sy Sukiro MATSUDA was arrested for
transporting three illegal aliens at the Indio Border Patrol Station.
MATSUDA stated that he met an individual named Steve at a nightclub
in downtown San Diego. He was offered weekend work by Steve. They
exchanged information and Steve contact him and informed him that he
would be smuggling illegal aliens. MATSUDA stated that he was going
to be paid $1,000 USD for each person. Steve’ contacted him around 5
p.m. the day before he was arrested and instructed him to drive to
Golden Acorn Casino. MATSUDA waited a couple of hours outside the
casino until he was instructed to drive to Live Oaks Market, where
he picked up the illegal aliens he was going to be smuggling. He then
drove towards the Imperial Valley mail to fuel up but did not make
contact with anyone. He was then instructed to drive westbound on
Interstate 8 towards San Diego, then north on Imperial Highway.
MATSUDA was instructed tc provide his live location on Whatsapp
multiple times. MATSUDA was later instructed to drive towards Julian,
California but never made it that far.

9. MATSUDA consented to a search of his cellular phone. MATSUDA
identified two phone numbers that were in contact with him during
the smuggling event. One of the numbers, 619-554-6076, belongs to
steve, who originally recruited him. The other number, 619-519-6292,

belongs to Marcos ROMERO and is associated with multiple smuggling

 

 
98

99

100

101

102

103

104

105

106

107

108

109

110

111

112

113

114

115

116

117

118

119

120

121

122

123

 

 

Case 3:19-mj-03825-BLM Document1 Filed 09/06/19 PagelD.6 Page 6 of 19

events as the smuggling recruiter. MATSUDA stated that he was
provided instructions while being remote guided and shared his
location with both numbers during his smuggling route.

10. On July 16, 2019, Border Patrol Agent (“BPA”) Arturo
Hernandez was assigned to Campo's Border Patrol Station's general
area of responsibility in Campo, California. At approximately 9:40
a.m., while performing interdiction duties near Ribbonwood Road and
High Pass Road in a marked Border Patrol unit, Agent Hernandez
observed a single male driver, later identified as Yusuf Mchamed ALI
(DOB 5/24/1999), driving a black Toyota Prius with approximately four
individuals in the back seat. The Prius was bearing California
license plate 8BIN165. As the vehicle passed Agent Hernandez's
position a white truck pulled next to Agent Hernandez and the driver
said he had just witnessed four or five individuals run from the
bushes and into the black Prius that just passed. Agent Hernandez
drove eastbound on the Interstate 8 (“I-8”) in an attempt to locate
the vehicle. Soon after that, Agent Hernandez saw the black Prius in
the distance. As Agent Hernandez got closer to the Prius, ALI slowed
down and turned signaled towards the shoulder of the road south of
I-8. Agent Hernandez relayed via service radio that the vehicle might
be pulling over to bailout. Bailout is a common term used by Border
Patrol Agents when a car suddenly stops and the individuals inside
exit the vehicle and run away to avoid apprehension.

ll. The Prius came to a complete stop and several individuals
jumped out of the car and ran towards the bushes south of I-8. Agent

Hernandez relayed their direction of travel to all other agents on

 

 

 
124
125
126
127
128
129
130
131
132
133
134
135
136
137
138
139
140
141
142

143

144

145

146

147

148

149

 

 

Case 3:19-mj-03825-BLM Document1 Filed 09/06/19 PagelID.7 Page 7 of 19

his service radio. Once behind the Prius, Agent Hernandez activated
his emergency lights and sirens, initiating a vehicle stop. Agent
Hernandez saw ALI trying to close the back passenger door out of
which the other individuals had exited. Agent Hernandez quickly
approached the driver side and detained ALI for further questioning.
At the Campo Border Patrol Station, ALI admitted to attempting to
smuggle the group of four individuals and was arrested for violating
8B U.S.C. § 1324.

12. During the interview, ALI consented to a search of his
cellphone, but limited the search and download to "Whats App" and
"Snapchat ." .

13. ALI stated that a high school friend named Marcos ROMERO
recruited him to smuggle illegal aliens over "Snap Chat." He
positively identified Marcos ROMERO in a photo lineup. Marcos ROMERO
informed ALI that if he did the "run" for him, ROMERO would pay ALI
$1,000 per illegal alien. ALI was under the impression that he would
have to pick the illegal aliens up and drive them to Costa Mesa,
California. ALI was aiso informed that Marcos ROMERO would personally
pay ALI for the job. Marcos ROMERO communicated with ALI through
the telephone number 619-519-6292 and the "Whats App" identification
name "Marcosromeroyoo."

14. On July 16, 2019, Marcos ROMERO contact ALI and told him to
drive out to the Live Oaks Springs market store located in Boulevard,
California and to wait for a phone call to receive the pickup
location. At approximateiy 9:15 a.m., ALI was told to share his

location with Marcos ROMERO so ROMERO could have ALI's location in

 

\
|

 

 

 
150
151
152
153
154
155
156
157
158
159
160
161
162
163
164
165
166
167
168
169
170
171
172
173
174
175

 

 

Case 3:19-mj-03825-BLM Document1 Filed 09/06/19 PagelD.8 Page 8 of 19

real time. Shortly after sharing his location he received a call
from a Mexican number (52 1 655 142 0179) and was given the pickup
lccation for the illegal aliens. The pickup location on ALI’s phone
was "Cerca De" 39228-38700 CA-94, Boulevard CA 91905 and is known to
Border Patrol Agents as "Fox Acres.” The Mexican number that gave
ALI the pickup location for the illegal aliens is associated with
Christian HIRALES.

15. On August 24, 2019, Yesenia VARGAS-Berumen was arrested for
smuggling five aliens near the Old Highway 80 checkpoint. At
approximately 4:05 p.m., she gave a statement to BPA Andrew Ibarra

16. VARGAS claimed that she met a man named “Antonio” through an
old friend about 2 years earlier and that he recently contacted her
through Snapchat. After building rapport with VARGAS, Antonio offered
her $1,000 to pick up illegal aliens near the U.S./Mexico border.
VARGAS said no, but two days later he called her back and offered
her $1,600 to smuggle illegal aliens, and she said yes. VARGAS was
sent the pick-up location address and coordinates by WhatsApp.
VARGAS deleted all of her WhatsApp messages after reading them. While
VARGAS was searching for the five iilegal aliens near 34310 State
Route 94 in Campo, California, a white Corvette was following her;
the corvette disappeared after she picked up the illegal aliens. One
of the other men in her car was in contact with a smuggler, who gave
him directions. VARGAS claimed that Antonio told her to take the
people in her to a spot on Highway 80, but that she lost reception
and got scared so she dropped off the illegal aliens near the Old

Highway 80 Border Patrol checkpoint.

 
176 -

177

178

179

180

181

182

183

184

185

186

187

188

189

190

19]

192

193

194

195

196

197

198

199

200

201

 

 

Case 3:19-mj-03825-BLM Document1 Filed 09/06/19 PagelD.9 Page 9 of 19

17. VARGAS consented to a search of her phone. VARGAS identified
two phone numbers that were in contact with her during the smuggling
event. One of the numbers, 619-373-5066, belongs to Antonio, who
originally recruited her. The other number, 619-519-6292, belongs to
Marcos ROMERO and is associated with multiple smuggling events as
the smuggling recruiter. VARGAS stated that she was given
instructions while being remote guided and shared her location with
both numbers during her smuggling route.

18. On August 29, 2019, agents were conducting surveillance at
the Sandpiper Motel located at 1967 Newport Blvd., Costa Mesa, CA
92627. This motel is commonly used by alien smugglers to conduct
"buy-outs." A "buy-out" is when an alien smuggler transfers a
smuggled alien to a sponsor who has agreed tc pay the smuggling fee.
While conducting surveillance, agents observed the SUBJECT VEHICLE
in the parking lot to the Sandpiper Motel outside room 101. Agents
observed a suspected alien smuggler going into and out cf motel room
101. At approximately 12:30 o.m., agents observed activity consistent
with a "buy-out." One of the alleged smugglers, later identified as
Sergio Anthony SANTIVANEZ, appeared to have delivered a smuggled
alien to the suspected sponsors, who were waiting in a blue Honda
Sedan with California license plate 7LFU815. SANTIVANEZ had exited
the motel room with another person following behind him (later
identified as Tomas AMADOR-Banos). SANTIVANEZ met with the occupants
of the blue Honda sedan and a short time later they parted ways.
SANTIVANEZ walked back to the motel room and Tomas AMADOR remained

behind in the blue Honda sedan. Agents followed the blue Honda sedan

 

 

 
202
203
204
205
206
207
208
209

210

211

212

213

214

215

216

217

218

219

220

aah

222

223

224

225

226

227

 

 

Case 3:19-mj-03825-BLM Document1 Filed 09/06/19 PagelD.10 Page 10 of 19

as it departed the area with Tomas AMADOR inside. Agents subsequently
stopped the blue Honda Sedan on State Route 55 North.

19. The driver, later identified as Melesio BANOS-Agquilar,
stated that they were in the Costa Mesa area to pick up his cousin,
Tomas AMADOR-Banos, who had recently entered the United States
illegally. BANOS admitted that he had just paid Tomas AMADOR's
smuggler $8,000 at the motel. BPA-I Rahman asked BANOS what the alien
smuggler was wearing and he said he recalled that he was wearing
shorts that were possibly black. BANOS clarified that the person who
handed the money to the alien smuggler was Lucas AMADOR, Tomas
AMADOR’s brothers. At approximately 12:37 p.m., BPA-I Rahman placed
ali occupants of the car under arrest and arranged their
transportation to the Campo Border Patrol Station for further
processing.

20. On August 30, 2019, at approximately, 2:43 a.m., CAC SIT
was conducting surveillance of room 101 of the Sandpiper hotel, from
which CAO SIT had witnessed illegal aliens exit and participate in a
"buy out™ and earlier in the day. At approximately 2:45 a.m., BPA-I
Moretti saw three individuals (later identified as Enrique VIZZUET-
Chavez, Antonio VIZZUET-Chavez, and Felix Jesus MENDOZA-Salinas) walk
towards room 101 and enter the room.

21. At approximately at 2:55 a.m., six individuals exited room
101. Those individuals included Enrique VIZZUET-Chavez, Antonio
VIZZUET-Chavez, and Felix Jesus MENDOZA-Salinas and three additional
individuals later identified as David VIZZUET-Flores, Felipe

VIZZUETT-Aguilar, and Mateo Ivan MENDOZA-Salinas. All six individuals

 

 

|

 

 
228
229
230

231

232

233

234

235

236

237

238

239

240

241

242

243

244

245

246

247

248

249

250

251

252

203

 

 

Case 3:19-mj-03825-BLM Document1 Filed 09/06/19 PagelD.11 Page 11 of 19

then entered a.light brown SUV parked in the motel parking lot. At
approximately 3:01 a.m., an agent stopped the SUV.

22. At approximately 3:03 a.m., the agent identified himself to
the driver Enrique VIZZUET-Chavez and questioned Enrique VIZZUET-
Chavez regarding his citizenship. Enrique VI4ZUET-Chavez stated that
he was a citizen and national of Mexico. All of the passengers said
the same. After further interviewing, David VIZZUET-Flores, Felipe
VIZZUETT-Aguilar, and Mateo Ivan MENDOZA-Salinas admitted to being
smuggled on August 29, 2019, to being transported to the Sandpiper
Motel, and to arranging to pay a smuggling fee of $8,000 each to
Marcos ROMERO. At approximately 3:10 a.m., agents arrested all six
individuals for being present in the United States illegally without
the proper documentation. Agents then arranged for all six
individuais to be transported to the Campo Border Patrol Station for
further processing.

23. At the Campo Border Patrol Station, all individuals who were
arrested in Costa Mesa, California were shown a 6 pack photo Line-up
containing Marcos ROMERO. All of the individuals identified Marcos
ROMERO as being involved in the smuggling of their relatives and said
he was the person whom they paid the smuggling proceeds to. All six
individuals also stated that they were transported to the Sandpiper
Motel in the SUBJECT VEHICLE after crossing into the United States
iliegally.

24. Following the arrests in Costa Mesa, California, CAO SIT
monitored the SUBJECT VEHICLE based on a GPS tracker installed on

the SUBJECT VEHICLE. CAO SIT monitored and confirmed that once Marcos

10

 

 

 
254
255
256
257
258
209
260
261
262
263
264
265
266
267
268
269
270
271
272
273
274
275
276
277
278

279

 

 

Case 3:19-mj-03825-BLM Document1 Filed 09/06/19 PagelD.12 Page 12 of 19

ROMERO conducted his last “buy out,” Marcos ROMERO left the Sandpiper
Motel at approximately 3:05a.m., and drove south towards the TARGET
RESIDENCE in the SUBJECT VEHICLE without stopping anywhere else but
the TARGET RESIDENCE. In my training and experience, I believe Marcos
ROMERO took possession of all the smuggling proceeds that were
collected at the Sandpiper Motel and transported them directly to
the TARGET RESIDENCE in order to further distribute them or conceal
them at the TARGET RESIDENCE.
Pole Camera Activity since 5/24/2019

25. Records checks for ROMERO did not associate him with the
TARGET RESIDENCE. Surveillance, however, indicates that he is using
the residence as his primary residence and possibly using it as an

illegal alien stash house. On May 24, 2019, CAO SIT agents deployed

a pole camera on the TARGET RESIDENCE. From May 24, 2019 to the’

present time, CAO SIT agents have conducted daily surveillance of
the TARGET RESIDENCE. Marcos ROMERO has been parking a blue Cadillac
bearing CA plate 8BGR445 vehicle registered in his name outside
TARGET RESIDENCE daily. Marcos ROMERO has entered and exited the
TARGET RESIDENCE numerous times, consistent with the behavior of
someone living at the TARGET RESIDENCE. Marcos ROMERO has been seen
carrying personal belongings into the TARGET RESIDENCE, cleaning his
car outside the TARGET RESIDENCE, and meeting individuals who then
enter the TARGET RESIDENCE with him multiple times.

26. On August 22, 2019, at approximately 5:20 p.m., Border
Patrol Agents observing via a pole cam located at TARGET RESIDENCE

noticed Marcos ROMERO walk out of the TARGET RESIDENCE with a clear

11

 

 

 
280
281
282
283
284
285
286
287
288
289
290
291
292
293
294
295
296

297
298
299
300
301
302
303
304
305

~~ ON ON ON ON ON NON ON ON ON ON ON

 

 

Case 3:19-mj-03825-BLM Document1 Filed 09/06/19 PagelD.13 Page 13 of 19

plastic bag containing a green.leafy substance consistent with the
characteristics of marijuana and also a water pipe consistent with
drug paraphernalia. MARCOS handed the drug paraphernalia to an
unidentified male (possibly a minor) and both entered a blue Cadillac
bearing California plate 8BGR445. They drove away at approximately
5:21 p.m. At approximately 5:47 p.m., MARCOS and the unidentified
male returned to the TARGET RESIDENCE and exited the vehicle with
what appears to be a larger bag of green leafy substance consistent
with the characteristics of marijuana. They were also carrying food
from a restaurant and the water pipe consistent with drug
paraphernalia when they exited the vehicle. This activity is
consistent with a violation of Title 21 U.S.C. § 863 (drug

paraphernalia), and Title 21 U.S.C. § 844 (simple possession}.

12

 

 

 
306
307
308
309
310
311
312
313
314
315
316
317
318
319
320
321
322
323

324
325

 

 

Case 3:19-mj-03825-BLM Document1 Filed 09/06/19 PagelD.14 Page 14 of 19

SUMMARY

27. Based on all of the facts and circumstances, I believe that
the TARGET RESIDENCE is being utilized as a home base to operate an
dllicit alien and narcotics smuggling business. I believe that
probable cause exists to search 1044 Ardilla Place, Chula Vista,
California, 91910 (TARGET RESIDENCE, as described further in
Attachment A), for evidence of violations of Title 8, United States
Code, Section 1324, and Title 21, United States Code, Sections 863

and 844, including all items described in Attachment B.

SUBSCRIBED TO AND SWORN TO a |

BEFORE ME THIS DAY

YK
Lor September, 20139.

Leonardo Contreras

U.S. Border Patrol Agent (T}

 

The Honorable Barbara L. Major

United States Magistrate Judge

13

 

 
326
327
328
329
330
331
332
333
334
335
336
337
338
339
340
341
342
343
344
345
346
347
348
349
350

351

 

 

Case 3:19-mj-03825-BLM Document1 Filed 09/06/19 PagelD.15 Page 15 of 19

ATTACHMENT A
PREMISES TO BE SEARCHED

1. The TARGET RESIDENCE is more specifically described as
follows: The property is located at 1044 Ardilla Place, Chula Vista,
California, 91910. The residence located on this property is a two-
story single family structure. It is on the south side of North
Rancho Del Rey Parkway and is situated to the east of Paseo Rosal.
The structure is light tan in color with white trimmings and dark
brown roofing tiles. The rear of the property is fenced in with a
wooden fence. A driveway runs from the street to the front side of
the property and attaches to a two car garage. The front door to the
residence is located on the west side of the driveway facing north
on Ardilla Place. The numbers “1044” are marked with a white
background and black lettering on the sidewalk just at the north end
of the driveway. Photographs of the Target Premises are attached as
Exhibit 1 to this attachment.

2. The SUBJECT VEHICLE a blue Cadillac CTS with Vin
1G6DA5E52C0140199 and CA piate 8BGR445. It is registered to Marcos
ROMERO at 181 Willow Rd. Space 8, San Ysidro, CA 92173.

The areas to be searched include: (a) the residence on the
Target Premises, including all rooms, porches, containers, and safes;

and (b} any other parts of the Target Premises, including its driveway

and any garages, carports, storage spaces, or other outbuildings on

the Target Premises (c) the interior of Subject Vehicle, including
driver side and passenger side, glove box and center conscle, trunk,

and engine compartment.

14

 

 
352

353

Case 3:19-mj-03825-BLM: Document 1 Filed 09/06/19 PagelD.16 Page 16 of 19

Exhibit 1

 

 

 

 

15

 

 

 
354

Case 3:19-mj-03825-BLM Document1 Filed 09/06/19 PagelD.17 Page 17 of 19

 

 

 

 

16

 

 

 

 

 
355

Case 3:19-mj-03825-BLM Document1 Filed 09/06/19 PagelD.18

aE ena
ere ann Snares

ii fersteral

See Loc Oba]

Page 18 of 19

 

 

 

 

17

 

 

 
356
357
358
359
360
361
362
363
364
365
366
367
368
369
370
371
372
373
374
375

376

 

 

t

2

1.
2.

a

3.

Case 3:19-mj-03825-BLM Document1 Filed 09/06/19 PagelD.19 Page 19 of 19

ATTACHMENT B
ITEMS TO BE SEIZED
The following evidence to be searched for and seized pertains
o violations of Title 8, United States Code Section 1324 and Title

1, United States Code, Sections 863 and 844:

Narcotics and alien-smuggling arrangements;

Names of coordinators and drivers of narcotics and smuggled
liens;

Lists containing names of smuggled aliens, along with their

destination and/or fees paid or to be paid;

4,

o

5.

Registrations of vehicles used in the smuggling and transporting
£ narcotics and illegal aliens;

Financial records and bank statements recording the receipt of

money from all smuggling;

6.

Telephone tolls of calls relating to narcotics and alien-

smuggling arrangements;

7.

Money orders, and money order receipts, as well as U.S. and

foreign currency proceeds from narcotics and alien smuggling;

8.
9.

Unregistered firearms and firearms in violation of the law;

Narcotics, measuring scales, and paraphernalia.

18

 

 

 
